        Case 1:19-cv-00915-LG-RHW Document 1 Filed 11/29/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 6287+(51 DIVISION

UNITED STATES OF AMERICA,                                                            PLAINTIFF,

v.                                            CIVIL ACTION NO. 1:19-CV-________________
                                                                        915-LG-RHW

$83,400.00 UNITED STATES CURRENCY,                                   DEFENDANT PROPERTY.

                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America, by and through its United States Attorney and the

undersigned Assistant U.S. Attorney for the Southern District of Mississippi, brings this Verified

Complaint for Forfeiture in rem, in accordance with Rule G(2) of the Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions (“the Supplemental Rules”) and the

Federal Rules of Civil Procedure, and alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action by the United States seeking forfeiture of $83,400.00 United States

Currency (the “defendant property”) seized from Lendarious Sanderio Quadre Hayes. The

defendant property is subject to forfeiture under 21 U.S.C. § 881 and 18 U.S.C. §§ 981(a)(1)(A)

and (C) because the defendant property was involved in or constitutes the proceeds of drug

trafficking and was being transmitted by courier, in violation of 21 U.S.C. § 841 (drug trafficking)

and § 846 (drug conspiracy), 18 U.S.C. § 1956(a)(1) (money laundering), and/or 18 U.S.C. § 1960

(unlicensed money transmitting businesses).

                                 THE DEFENDANT IN REM

       2.      The defendant property consists of $83,400.00 United States Currency, which was

seized by the U.S. Drug Enforcement Administration on May 26, 2019, in Picayune, Mississippi,

within the Southern District of Mississippi, Southern Division.


                                                 1
        Case 1:19-cv-00915-LG-RHW Document 1 Filed 11/29/19 Page 2 of 5



                                  JURISDICTION AND VENUE

       3.      This Court has jurisdiction over an action commenced by the United States pursuant

to 28 U.S.C. § 1345, and over an action for forfeiture in rem under 28 U.S.C. § 1355.

       4.        Venue is proper in the 6RXWKhern Division of the Southern District of

Mississippi pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and 1395(a), because the acts and/or

omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28 U.S.C. §

1395(b), because the defendant property was found and seized in this District.

                                   BASIS FOR FORFEITURE

       5.      The defendant property is subject to forfeiture under 21 U.S.C. § 881 and 18 U.S.C.

§§ 981(a)(1)(A) and (C) because the defendant property is involved in or constitutes the proceeds

of drug trafficking and was being transmitted by courier, in violation of 21 U.S.C. § 841 (drug

trafficking) and § 846 (drug conspiracy), 18 U.S.C. § 1956(a)(1) (money laundering), and/or 18

U.S.C. § 1960 (unlicensed money transmitting businesses).

       6.      The Controlled Substances Act, 21 U.S.C. § 801, et seq., and 21 U.S.C. § 881 make

subject to forfeiture to the United States any proceeds derived, and any facilitating property, from

any knowing violation of 21 U.S.C. §§ 841(a)(1), 846, and 848, which is drug distribution, drug

conspiracy, and continuing criminal enterprise.

       7.      Title 18, United States Code, Section 981(a)(1)(A) makes subject to forfeiture to

the United States any property, real or personal, involved in a transaction or attempted transaction

in violation of 18 U.S.C. §§ 1956, 1957 or 1960, or any property traceable to such property. Title

18, United States Code, Section 981(a)(1)(C) makes subject to forfeiture to the United States any

property, real or personal, which constitutes or is traceable to a violation of any offense constituting




                                                   2
        Case 1:19-cv-00915-LG-RHW Document 1 Filed 11/29/19 Page 3 of 5



“specified unlawful activity” (as defined in 18 U.S.C. § 1956(c)(7)), or a conspiracy to commit

such offense.

       8.       Both 21 U.S.C. § 881(h) and 18 U.S.C. § 981(f) provide that all right, title, and

interest in property described in 21 U.S.C. § 881(a) and 18 U.S.C. § 981(a) shall vest in the United

States upon commission of the act giving rise to forfeiture under 21 U.S.C. § 881 and 18 U.S.C. §

981.

                               FACTS AND CIRCUMSTANCES

       9.       A detailed account of the facts and circumstances of the search and seizure at issue,

and the basis for this instant forfeiture action, is set out in the Declaration of DEA Task Force

Agent Adam Gibbons, attached hereto as Exhibit “A” and fully incorporated herein by reference.

                                      CLAIM FOR RELIEF

       10.      Plaintiff United States requests that the Clerk of Court for the U.S. District Court

for the Southern District of Mississippi issue an Arrest Warrant in rem for the arrest of the

defendant property under Supplemental Rule G(3)(b), which the United States will execute upon

the defendant property located in the custody of the DEA under 28 U.S.C. § 1355(d) and

Supplemental Rule G(3)(c).

       11.      Plaintiff United States prays that process issue to enforce the forfeiture of the

defendant property and that all persons having an interest in the defendant property be cited to

appear and show cause why the forfeiture should not be decreed, and that this Court decree

forfeiture of the defendant property to the United States for disposition according to law and that

this Court grant the United States such further relief as this Court may deem just and proper,

together with the costs and disbursements in this action.




                                                  3
Case 1:19-cv-00915-LG-RHW Document 1 Filed 11/29/19 Page 4 of 5
Case 1:19-cv-00915-LG-RHW Document 1 Filed 11/29/19 Page 5 of 5
       Case 1:19-cv-00915-LG-RHW Document 1-1 Filed 11/29/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

               DECLARATION IN SUPPORT OF VERIFIED COMPLAINT

        Under 28 U.S.C. § 1746, I, Adam Gibbons, Task Force Agent, Drug Enforcement

Administration (“DEA”), United States Department of Justice, make the following unsworn

declaration, under the penalty of perjury, pertinent to the above-styled and numbered case:

I.      Introduction

        1.     This declaration is made in support of a Verified Civil Complaint for forfeiture of

property seized pursuant to a valid traffic stop. There is probable cause to believe that the property

seized was involved in or constitutes the proceeds of drug trafficking and was being transmitted

by courier, in violation of 21 U.S.C. § 841 (drug trafficking) and § 846 (drug conspiracy), 18

U.S.C. § 1956(a)(1) (money laundering), and/or 18 U.S.C. § 1960 (unlicensed money transmitting

businesses), and is therefore subject to forfeiture under 21 U.S.C. § 881(a) and 18 U.S.C. §

981(a)(1)(A) and (C). This declaration is based upon my personal knowledge and experience

obtained as case agent in this case and information I have received from other law enforcement

officials.

II.     Declarant’s Background and Experience

        2.     I have been employed by the Gulfport, Mississippi Police Department since July

2000, and have been assigned to the DEA as a fulltime Task Force Agent since January 2012. I

am currently assigned to the DEA High Intensity Drug Trafficking Area Task Force (HIDTA)

located in Gulfport, Mississippi, where I investigate criminal and civil violations of the Controlled

Substances Act, 21 U.S.C. § 801, et seq. I have received specialized training in laws relating to

the enforcement of the Controlled Substances Act and have testified in judicial proceedings for



                                             Page 1 of 9
                                                                                   EXHIBIT A
      Case 1:19-cv-00915-LG-RHW Document 1-1 Filed 11/29/19 Page 2 of 9



violations of the Controlled Substances Act.

       3.      Since my assignment as a DEA Task Force Agent, I have participated in debriefing

dozens of defendants, informants, and witnesses who had personal knowledge about narcotics,

narcotics trafficking, and methods of narcotics distribution. I have participated in all aspects of a

drug investigation, including conducting surveillance, executing search warrants, executing

arrests, working with confidential informants, and using court-ordered eavesdropping devices. As

a result of my assignment, and by virtue of my employment as a law enforcement officer, I have

performed and continue to perform various duties, which include but are not limited to:

       a.      Working as an undercover agent in the course of investigating drug
               trafficking;

       b.      Working as a surveillance agent to detect and record movement of persons
               known to be or suspected of being involved in illegal drug trafficking; and

       c.      Working as a case agent, directing investigations of various illegal drug
               traffickers and their organizations, and investigations involving complex
               conspiracies in which numerous drug traffickers, located in various states
               and foreign countries, were illegally importing, possessing, and distributing
               illegal drugs within the United States.

         4.    Through training and experience, and through the training and experience of other

narcotics agents with whom I have talked, I have learned the following:

       a.      Criminal organizations, including large-scale drug traffickers, maintain and
               handle large amounts of United States currency in order to finance their
               ongoing illicit businesses;

       b.      It is common practice for large-scale drug traffickers to hide contraband,
               proceeds of drug sales, and records of drug transactions in locations within
               their residences, vehicles, and/or place of business to conceal them from
               law enforcement authorities;

       c.      Persons involved in large-scale drug trafficking conceal, in their residences,
               vehicles and businesses, caches of drugs, large amounts of currency, and
               evidence of financial transactions relating to the obtaining and hiding of
               large sums of money acquired from engaging in narcotics-trafficking
               activities;


                                            Page 2 of 9
                                                                                   EXHIBIT A
Case 1:19-cv-00915-LG-RHW Document 1-1 Filed 11/29/19 Page 3 of 9




d.    It is a common practice for large-scale drug traffickers to travel to
      distribution areas to facilitate their trafficking; after purchasing drugs, the
      drug trafficker will transport, or cause to be transported, drugs to other areas
      for distribution; and the methods of transportation include, but are not
      limited to, rental and private automobiles;

e.    Traffickers use vacuum-sealed bags, tape and/or rubber bands to bundle
      their illegal proceeds for transport back to Mexico or source destinations.
      By vacuum-sealing the money, drug traffickers attempt to make it difficult
      for law enforcement K9 units to detect trace amounts of illegal drugs, which
      have touched the drug proceeds and by vacuum sealing and/or using tape to
      package the proceeds, it condenses the package of bulk currency, allowing
      it to be more easily concealed. The bundled cash may be concealed in
      clothing or luggage or hidden in mechanical or electronic traps within the
      vehicle, depending on the sophistication of the smugglers’ organization.
      When the currency is bundled by rubber bands, it is common for the bundles
      to be in thousand-dollar increments;

f.    Money couriers, individuals specializing in the transportation of money
      rather than narcotics, take a percentage of the illegal proceeds that they
      transport;

g.    As a general rule, illegal drugs are transported from Mexico into the United
      States, while drug proceeds are transported from the United States into
      Mexico;

h.    Couriers for drug traffickers continually buy, trade, and sell vehicles in an
      attempt to elude law enforcement. Couriers believe by obtaining a newly
      registered vehicle, any past wrongdoings or information obtained by law
      enforcement will not be found; couriers’ vehicles often have a “lived in
      look” due to long trips with few stops; this “lived in look” can consist of
      excessive amounts fast food wrappers, open and unopened soft drinks or
      water bottles, energy drinks, an ice chest, etc.;

i.    It is common practice for drug traffickers to pay their couriers based on the
      type and amount of narcotics and/or the amount of narcotics proceeds
      transported; and because new couriers are not normally trusted with bulk
      currency or bulk narcotics, if a courier is found in possession of bulk
      currency or narcotics, it is often an indicator the courier is well-established
      and trusted within an organization;

j.    Couriers for drug trafficking organizations often use multiple cellular
      phones. Much like continually changing vehicles and registrations, couriers
      and drug traffickers believe changing cellular phones will help elude law
      enforcement;


                                   Page 3 of 9
                                                                           EXHIBIT A
       Case 1:19-cv-00915-LG-RHW Document 1-1 Filed 11/29/19 Page 4 of 9



       k.      The Courts have recognized unexplained wealth is probative evidence of
               criminal violations by pecuniary gain, in particular trafficking in controlled
               dangerous substances. See United States v. Barnes, 604 F.2d 121, 147 (2nd
               Cir. 1979).

III.   Items to be forfeited to the United States of America

       $83,400.00 1 U.S. Currency, seized on Sunday, May 26, 2019, Interstate 59 South, at 22-

       mile marker, Picayune, Mississippi, from Lendarious Sanderio Quadre HAYES.

IV.    Facts and Circumstances

       5.      At approximately 4:24 p.m., on Sunday, May 26, 2019, Mississippi Highway Patrol

Trooper Christa Groom stopped a 2009 Pontiac G6, bearing Mississippi Tag LBG987, for speeding

on Interstate 59 South at the 22-mile marker. The posted speed is 70 mph; Trooper Groom’s radar

confirmed that the vehicle was traveling 84 mph. The driver (later determined to be Lendarious

Sanderio Quadre HAYES) of the vehicle was unable to produce a driver’s license or identification,

and provided Trooper Groom with a name (Davion Bell), three different dates of birth, and

inconsistent statements regarding his identity travel plans (later all determined to be false) 2. In




       1
           Upon the initial hand count of the funds, Trooper Groom stated that the $83,400 U.S.
Currency seized totaled “approximately $84,100.” The amount of the captioned defendant
property is based on the official count, which the DEA obtained at The First, A National Banking
Association.
       2
           The driver initially told Trooper Groom that he had no driver’s license or proof of
insurance, but identified himself as Davion Bell, with a date of birth of March 13, 2002. “Bell”
stated: he was 17 years old; headed to New Orleans; and that he attended Mississippi State
University for two years and played football. When Trooper Groom was unable to find “Bell” in
the database, she returned to confirm the spelling of his name and his date of birth. “Bell” gave
the same name, but stated his date of birth was March 10, 2002, and that he and his passengers
were going back home to Baton Rouge, Louisiana. When Trooper Groom was still unable to find
a record for “Bell,” she returned again and asked “Bell” to exit the vehicle, and stand in front of
her patrol car. She asked the driver for his information for a third time, and he gave the same
name, but now stated his date of birth was March 3, 2002, before changing it to March 10, 2002.
When Trooper Groom confronted him about the inconsistent statements, the driver admitted to
lying about playing for Mississippi State and being in college.
                                            Page 4 of 9
                                                                                  EXHIBIT A
       Case 1:19-cv-00915-LG-RHW Document 1-1 Filed 11/29/19 Page 5 of 9



Trooper Groom’s opinion, the driver appeared overly nervous for a routine traffic stop, and was

visibly shaking.

        6.      At Trooper Groom’s request, Pearl River County Sheriff’s Deputy Jodi Smith

arrived at the scene to assist with the traffic stop.

        7.      During routine threshold questioning, Trooper Groom smelled the odor of

marijuana coming from inside the vehicle. Trooper Groom had already asked HAYES to exit the

vehicle; now she requested the two occupants, identified as Deondray HOPSON and Kentarius

SHADWICK, to exit the vehicle. When Trooper Groom told the driver about the odor of

marijuana, he denied having any, but indicated that the front seat passenger (SHADWICK)

possessed marijuana. In patting down SHADWICK, Deputy Smith recovered 10 grams of

marijuana from SHADWICK’s waistband and another 3 grams on the ground near where

SHADWICK was standing. Trooper Groom and Deputy Smith then conducted a probable cause

search—to which the driver had consented 3—and found 50 dosage units of Alprazolam 2 mg in a

plastic baggie, along with HOPSON’s identification card under the lining of a car seat in the back

seat next to where HOPSON had been sitting. Continuing the vehicle search, Trooper Groom

discovered a suitcase in the trunk of the vehicle. When Trooper Groom asked to whom the suitcase

belonged, none of the occupants claimed it. Trooper Groom searched the suitcase and discovered

a large amount of United States currency—tightly stacked and concealed in the pant legs of a pair

of jeans inside the suitcase. Trooper Groom contacted Mississippi Bureau of Narcotics Agent

James Pacheco and also requested the assistance of Gulfport’s DEA HIDTA Group.



        3
           The driver denied having any marijuana, but when Trooper Groom asked who did have
marijuana, the driver pointed toward SHADWICK and mumbled. The driver then told Trooper
Groom “you can look in it and look around; there isn’t anything,” which Trooper Groom
interpreted to be a consent to search the vehicle.


                                              Page 5 of 9
                                                                                EXHIBIT A
       Case 1:19-cv-00915-LG-RHW Document 1-1 Filed 11/29/19 Page 6 of 9



       8.      Trooper Groom arrested the driver for the traffic and drug violations and called a

tow truck to impound the vehicle. The two occupants, HOPSON and SHADWICK, were arrested

on drug possession charges 4. Deputies Tyler Tate and Chip Berry transported SHADWICK AND

HOPSON to the Pearl River County Adult Detention Center, along with the driver, and were

instructed to run the driver’s fingerprints on the AFIS database to identify the driver. At

approximately 7:30 p.m., Agent Pacheco informed Trooper Groom that the driver had been

identified as Lendarious Sanderio Quadre HAYES, and was wanted by the United States Marshals

and the DEA Fairview Heights (Illinois) Resident Office on a federal indictment for cocaine

trafficking and money laundering 5.

       9.      Shortly thereafter, I arrived at the Detention Center. Trooper Groom relinquished

six cellular phones and a Dell laptop computer that she had recovered from the passenger

compartment of the vehicle. HAYES indicated the phone with number (601) 513-1865 belonged

to him. HOPSON indicated that cellular phone number (601) 616-6124 belonged to him. When

asked, no one claimed any of the other electronic devices.

       10.     At approximately 8:16 p.m., I attempted to interview HAYES, but he invoked his

Miranda Rights and requested a lawyer. HAYES was booked and processed on the fugitive

warrant and transferred to the U.S. Marshals, in order for him to make his initial appearance and

arraignment in the Southern District of Illinois.




       4
          These charges—all misdemeanors—against HAYES, HOPSON, and SHADWICK,
are pending as of the date of this filing.
       5
         United States v. Jeffrey Taylor, et al., 3:18-cr-30063-NJR (S.D. of Ill.). The arrest
warrant was issued on February 21, 2019.


                                            Page 6 of 9
                                                                                 EXHIBIT A
      Case 1:19-cv-00915-LG-RHW Document 1-1 Filed 11/29/19 Page 7 of 9



       11.     After reading him the Miranda warning, I next interviewed HOPSON, who stated

the vehicle belonged to him 6 and that HAYES was his cousin. HOPSON further stated that

HAYES paid him $200.00 to “rent the vehicle,” and he thought they were going to Baton Rouge

to visit family. HOPSON stated they were coming from Meridian, Mississippi, and he believed

they were going to come right back. HOPSON stated at the time of the stop, he was sitting in the

back seat of the vehicle. I questioned HOPSON about the money in the vehicle’s trunk, but

HOPSON said he was unaware of the money, and denied ownership of the suitcase. HOPSON

indicated he needed a lawyer to go further in the interview, so I concluded the interview. I

discovered HOPSON was also a target of the DEA Fairview Heights cocaine trafficking

investigation. As a result of the May 26 traffic stop, HOPSON was booked on misdemeanor drug

crimes and released the same day.

       12.     I then interviewed Kentarius SHADWICK, who stated he was sitting in the front

passenger seat at the time of the stop. SHADWICK stated he possessed a user amount of

approximately 12 grams of marijuana on his person. SHADWICK stated he knew HOPSON

because he previously dated HOPSON’S sister, but he didn’t know the real name of the vehicle’s

driver (HAYES). SHADWICK stated they were coming from Meridian, Mississippi, and destined

for Baton Rouge. SHADWICK also stated he knew nothing of the money found in the trunk of

the car, and also denied ownership of the suitcase. Like HAYES and HOPSON, SHADWICK was

also a target of the DEA Fairview Heights investigation. SHADWICK appeared to have no

criminal history and was booked on misdemeanor drug crimes and released the same day.




       6
            The vehicle’s Mississippi Tags and registration returns to Linda K. Cooper, 3576 Sgt.
Fritz Burk Road, Meridian, Mississippi 39301. HOPSON explained that he was unable to get a
car titled in his own name, and that Cooper was a nominal owner.
                                           Page 7 of 9
                                                                                 EXHIBIT A
       Case 1:19-cv-00915-LG-RHW Document 1-1 Filed 11/29/19 Page 8 of 9



       13.     Agents investigating HAYES’ criminal activity learned that HAYES was involved

in at least 140 suspicious money transactions. Agents learned that Walmart and Moneygram had

prohibited HAYES from using their money transfer services because HAYES could not provide

sufficient documentation regarding the money they sought to transfer. Between January 1, 2015,

and May 4, 2018, HAYES’ had suspicious transactions totaling $91,579.50.

IV.    CONCLUSION

       14.     Based upon these facts, I believe that Trooper Groom had probable cause for the

traffic stop on Sunday, May 26, 2019, Interstate 59 (South), at 22 mile marker, Picayune,

Mississippi for speeding. The driver, Lendarious Sanderio Quadre HAYES, and occupants,

Deondray Lavonta HOPSON Jr. and Kentarius Antoine SHADWICK, were detained for a

narcotics investigation based on the odor of marijuana coming from inside the vehicle. During a

consented and probable cause search of the vehicle, misdemeanor amounts of marijuana and

Xanax were located inside the cabin of the vehicle, and $83,400.00 in U.S. Currency was located

in the trunk of the vehicle. Six cell phones—only two of which were claimed by the occupants—

and a laptop were also recovered from the vehicle. HAYES, positively identified at the Pearl River

County Jail via his fingerprints, was discovered to be a fugitive from DEA Fairview Heights.

While at the Pearl River County Jail, occupants HOPSON and SHADWICK, denied any

knowledge of the currency found in the vehicle. HAYES refused to give a statement and invoked

his rights, requesting legal representation.

       15.     I believe, based on the above-listed facts and circumstances, there is probable cause

to seize and forfeit the $83,400.00 in U.S. Currency. I reasonably believe the money was intended

to facilitate or used to further a drug crime, or is directly related to drug proceeds of HAYES or

his associates, all in violation of 21 U.S.C. § 841 (drug trafficking) and § 846 (drug conspiracy),



                                               Page 8 of 9
                                                                                  EXHIBIT A
Case 1:19-cv-00915-LG-RHW Document 1-1 Filed 11/29/19 Page 9 of 9




                                                        EXHIBIT A
                              Case 1:19-cv-00915-LG-RHW Document 1-2 Filed 11/29/19 Page 1 of 1
 \JS44        (Rev. l2l07)
                                                                                CIVI                 COVER SHEET

                                                                                                                                                                               1:19-cv-915-LG-RHW
 the    civil docket sheet.   (sEE INSTRUaTTONS bN THE RIVERSE oF THE FoRM.)

 I. (a) PLAINTIFFS                                                                                                            DEFENDANTS
    United States of America                                                                                                  $83,400.00 United States Currency

        (b)    County ofResidence ofFirst Listed Plaintiff                                                                    County of Residence of First Listed              Defendant Pearl River County
                                   (EXCEPT IN U.S, PLAINTIFF CASES)                                                                                             (IN U.S, PLAINTIFF CASES ONLY)
                                                                                                                                        NOTE: IN LAND CONDEMNATION CASES,                      USE THE LOCATION oF THE
                                                                                                                                                  LAND INVOLVED,

       (C) Attomey's lFinn Nane, Address, md Telephone Number)                                                                Attomeys (lf Krom)
    J. Wesley Webb, U.S. Attorney's Office
    501 East Court Street, Su;te 4.430, Jackson, MS 39201 (601) 965-4480


         BASIS OF JURISDICTION                          (place m "X" in one Box only)                     III.    CITIZENSHIP oF PRINCIPAL PARTIES(place                                               m "X" in one Box ror praintrn
                                                                                                                       (For Diversity Cases       Only)                                              md One Box for Defendmt)
           U.S.   Govemenl                 D3    Federal Question                                                                                    PTF DEF                                                              PTF              DEF
              Plaintiff                             (U.S. Govemnent Not a Party)                                                                     DI  DI                                                 Place         A 4
                                                                                                                 Citizen ofThis State                                          Incorporated or Principal                                   J   4
                                                                                                                                                                               ofBusiness In This State

a2         U.S. Govemment                 O4     Diversity                                                       Citizen ofAnother         State         I 2       il          Incorporatedarr/PrincipalPlace             D 5              O   5
              Delendmt                                                                                                                                                            ofBusiness In Another State
                                                    (lndicate Citizenship ofParties in Item   lll)
                                                                                                              Citizen or Subject           ofa           O3        D      3    ForeignNation                              A 6              J   6


tv.        NA't llRu
                                                                      TORTS                                        l.( lR I1-l'',ITI   IRtr/PtrNAI.T\/                  BANKRUPTCY                              OTHER STATIITES
D I l0 lnsumce                           PERSONALINJI,]RY PERSONALINJT]RY                                     D    610 Agriculture                        D     422 Appeal 28 USC 158                     400 State Reapportionment
O    120   Mrine                      D 310 Airplme           O 362 Personal Injury -                         D    620 Odrer Food & Drug                  O     423 Withdrawal                            410 Antitrust
D    130   Miller Act                 O 315 Airplane Product         Med. Malpractice                         X    625 Drug Related Seizue                          28 USC t57                            430 Bmks md Bmking
D    140   Negotiable Instrument            Liability         0 365 Personal Injury -                                  ofProperty 2l USC 881                                                              450   Comerce
O    150   Recovery ofOverpayment     0 320 Assault, Libel &         Product Liability                        O    630 Liquor Laws                              PR()P[',RTY RI']I{TS                      460 l)eooradon
           & Enforcement of Judgmen         Slander           D 368 Asbestos Personal                         I    640 R.R. & Truck                       o     820 Copyrights                     n      470 Racketeer lnfluenced md
D
D
     151   Medicae Act
           Recovery ofDefaulted
                                      D 330 Federal Employers'
                                            Liability
                                                                     lnjury Product                           3
                                                                                                              I
                                                                                                                   650 Airline Regs.                      ,     830 Patent                                      Corupt Orgaiations
     152                                                             Liability                                     660 Occupational                       a     840 Tradeiaark                     D      480 Consmer Credit
           Student LoaN               O 340Muine               PERSONALPROPERTY                                        Safety/Health                                                               D      490 Cable/Sat TV
          (Excl. Veterms)             0 345 Marine Product D 370 Other Fraud                                  I    690 Other                                                                       D      810 Selective Service
D    153  Recovery ofOverpaynent            Liability         O 371 Tnrth in Lending                                             LABOR                          S(T(    ]IAI. SEC!IPIT\/           l''l   850 Secrrrities/Commoditieq/
          of Veterm's Benefits        fl 350MotorVehicle O 380OtherPersonal                                   O    710 Fair Labor Stmdards                D     861    HrA (r395fl)                             Exchage
O    160 Stockholders' Suits          O 355 Motor Vohicle           Property Dmage                                     Act                                O     862    Black Lung (923)            D    875 Custorner Challenge
O    1 90 Other Contract                    Product Liability D 385 Property Damage                           O    720 Labor/Mgmt. Relations              D     863    DtV'/C,DrwW (a05(g))                 l2 usc 3410
D    [95 Contract Product Liability   O 360 Other Personal          Product Liabilitv                         D    730 LaborA4grnt.Reporting              D     864 SSID Title XVI                 O    890 Odrer Statutory Actions
O    196 Franchise                            Iniuv                                                                     & Disclosue Act                   l'I   865 RSI (405ro\)                   O    891 Agncultual Acts
           REAI,PROPERTY                     CryII, RIGHTS                PRISONER PETITIONS                  D    740 Railway Labor Act                        FEDERAT, TAX SUITS                 l-'l 19? Fcnnnrnie Sr,hili?cri^n
D 210 Lmd Condemnation                D    441 Voting                    I    510 Motions to Vacate           O    790 Other Labor Litigation                   870 Taxes (U.S. Plaintiff          0      893 Enviromental Matters
O 220 Foreclosure                     D    442 Employrnent                        Sentence                    D    791 Empl. Ret. Inc.                               or Defendmt)                  O      894 Energy Allocation Act
O 230 Rent Lease & Ejechnent          0    443 Housing/                       Habeas Corpus:                            Security Act                            871 IRS Third Party                O      895 Freedom of Infomation
O 240 Torts to Land                           Accommodations             I    530 General                                                                           26 USC 7609                                 Act
O 245 Tort Product Liabiliry          D    444 Welfare                   1    535 Death Penalq,                         MM I(;RA'I'I()N
                                                                                                                          I                                                                        D      9OOAppeal of Fee Detemination
O 290 All Other Real hoperty          D    445 Amer. w/Disabilities -    I    540 Mmdmus & Other              D    462 Natualizatron Application                                                             Under Equal Access
                                              Emplojanent                I    550 Civil Rights                O    463 Habeas Corpus -                                                                       to Jutice
                                      O    446 Amer. wDisabilities -     I    555 Prison Condition                    Alien Detainee                                                               LJ     95U   ( onshhrnonalrN      01'
                                              Other                                                           O    465 Other Imnigration                                                                        State Statutes
                                                                                                                                                                                                                                 '
                                      O    440 Other Civil Rights                                                      Actions




V. ORIGIN                     (Place m   "X" in One Box Only)                                                                                                                                                         Appeal to District
X   I      original
           Proceeding
                             D 2   Removed
                                   State Court
                                               from          il     3   Remanded from
                                                                        Appellate Court
                                                                                                     .I   4   Reinstated        or U '.           Transfened from
                                                                                                                                                  another district            D6      Multidistrid         A      7
                                                                                                                                                                                                                      Judge from
                                                                                                                                                                                                                      Masistrate
                                                                                                              Reopened                                                                Litigation
                                                  the U.S. Civil Statute under which vou are                         Do not cite jurisdictional statutes unless diversity).
                                                   U.S.C. 881 and 18 U.S.C.981                                        A) and (C)
YI.      CAUSE OF ACTION                     Brief description of cause
                                             Civil forfeiture of                   U.S.                    selzed on                        201                 a traffic stop of Lendarious
           REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                              DEMAND                  $                                CHECK YES only if demanded rn complaint
           COMPLAINT:                             UNDER F.R.C.P, 23                                                                                                       JURYDEMAND: O Yes dNo
vrrr.       RELATED CASE(S)
                                                (See instnrctions):
            IF ANY                                                      ruDGE                                                                                   DOCKETNUMBER
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD

 11t29t2019
